DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 13, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Doerschner (WO 2005044220) in view of Policicchio (PGPub 20040163674).
With regards to claim 1 and 20, Doerschner teaches a cleaning article (cleaning cloth) comprising a sheet having a first and second surface.  There is a coating on the sheet comprising a mineral oil (page 11, lines 32-36), a triglyceride (caprylic capric triglyceride) (page 18, lines 11-14) silicone wax (stearoxy dimethicone) (page 20, lines 1-4) and microcrystalline wax (page 17, lines 14-21).
With regards to claim 2, the mineral oil remains liquid at room temperature (page 11, lines 32-36).
With regards to claim 3 and 4, the triglyceride is CCT (caprylic capric triglyceride).
With regards to claim 5 and 6, the silicone wax is stearoxy dimethicone.
With regards to claim 13, the sheet comprises PET fibers (page 7, lines 1-20).
With regards to claim 1, Doerschner teaches all the essential elements of the claimed invention however fails to teach that the microcrystalline wax is 20-80% by weight of the coating.  Policicchio teaches a coating on a cleaning sheet that is made of microcrystalline wax and oil at a ratio of 7:3 and more specifically 8:2 (paragraph 0055).  This equates to 70%-80% of microcrystalline wax to 20-30% oil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doerschner so that the microcrystalline wax is between 70%-80% by weight of the coating as taught by Policicchio since one of skill in the art would by routine experimentation find the optimum weight percentage of the materials to optimize the performance of the cleaning article.
With regards to claims 7-8, Doerschner teaches all the essential elements of the claimed invention however fails to teach what the penetration is.  Policicchio teaches a cleaning sheet with a penetration of 30-100dmm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doerschner so that the penetration is at least 70dmm as taught by Policicchio to allow more particles to penetrate into the coating (paragraph 0050).  Further, it would have been obvious to have the penetration value be above 150ddm to increase the cleaning efficacy of the cleaning sheet.  
With regards to claim 19 and 20, Doerschner teaches all the essential elements of the claimed invention however fails to teach peaks and valleys, wherein the coating is applied on the peaks but not on valleys.  Policicchio teaches a cleaning sheet that is hydroentangled with peaks and valleys (paragraph 0042; and while it does not explicitly state that the coating is applied to the peaks, it is clear that this would be the case if the coating was sprayed on the surface, paragraph 0085 teaches spraying of the coating).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doerschner so that there are peaks and valleys as taught by Policicchio to increase the surface area for the collection of debris.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerschner (‘220) and Policicchio (‘674)  further in view of CN 105734540.
Doerschner and Policicchio teach all the essential elements of the claimed invention however fails to teach that the coating has a water contact angle of greater than 130.  ‘540 teaches a coating that has a contact angle of 161.6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doerschner so that the water contact angle is greater than 130 as taught by ‘540 to allow for the surface to be less wettable and maintain tackiness.  
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerschner (‘220) and Policicchio (‘674) in view of Schwarz (USPN 8931971).	Doerschner and Policicchio teaches all the essential elements of the claimed invention however fails to teach tow fibers.  Schwarz teaches a cleaning sheet with tow fibers (231a/b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doerschner so that the cleaning sheet comprises tow fibers as taught by Schwarz to increase the cleaning capabilities and also to increase debris retention.  Further, the combination would then have the coating sprayed on the tow fibers.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerschner (‘220), Policicchio (‘674) and Schwarz (‘971) further in view of Mazzeo (WO 2007019201).
Doerschner, Policicchio and Schwarz teach all the essential elements of the claimed invention however fails to teach the weight of the coating.  Mazzeo teaches a cleaning sheet with an adhesive coating that has a basis weight of 2-20gsm (page 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doerschner so that the coating has a basis weight of 1-5gsm as taught by Mazzeo so as to not add substantial weight to the cleaning sheet.  
 Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerschner (‘220) and Policicchio (‘674) further in view of Graham (USPN 6243909).
Doerschner and Policicchio teach all the essential elements of the claimed invention including PET and PP fibers (page 7 lines 1-20).  Doerschner however fails to teach rPET fibers.  Graham teaches rPET fibers (col. 5, lines 34-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doerschner so that rPET fibers are used as taught by Graham so that the fibers in the sheet are produced without exhausting natural resources.  Further, it would have been obvious to layer the fibers together to form the cleaning sheet in any material configuration to optimize the cleaning functionality of the sheet.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claim to include the limitation of 20-80% by weight of said coating microcrystalline wax.  This limitation required further search and Policicchio was used to meet the new claim limitation.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723